Citation Nr: 0102596	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1983, for payment of Dependency and Indemnity Compensation 
(DIC) based on the grant of service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from September 1946 to 
July 1970.  He died in July 1974.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
awarded payment of DIC benefits based on service connection 
for the cause of the veteran's death, effective September 1, 
1983.  The appellant appealed the effective date assigned by 
the RO, arguing that she was entitled to DIC benefits from 
the date of the veteran's death.

In January 1998, the appellant testified at a Board hearing 
in Washington, D.C.  By April 1998 decision, the Board denied 
her claim for an effective date earlier than September 1, 
1983.  She appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (the Court).  While the case was 
pending before the Court, in December 1999, the appellant's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand and to Stay Further Proceedings.  By January 5, 2000 
Order, the Court granted the parties' motion, vacated the 
Board's April 1998 decision, and remanded the matter for 
readjudication consistent with the January 2000 Joint Motion.

It is noted that by October 2000 letter, the Board advised 
the appellant that the Member who conducted the January 1998 
hearing was no longer employed by the Board.  She was further 
advised that, although a transcript of the that hearing was 
of record and that a decision could be made on her claim 
based on the evidence of record, she had the right to have 
another Board hearing.  She was notified that, if she did not 
respond to the Board's letter within 30 days, it would be 
assumed that she did not desire a further hearing.  To date, 
the appellant has not responded to the October 2000 letter.  
Thus, the Board will proceed with consideration of the claim.


FINDINGS OF FACT

1.  The veteran died in July 1974, as a result of carcinoma 
of the lung.

2.  The appellant filed a claim seeking DIC benefits in 
September 1974.

3.  By September 1974 rating decision, the RO denied service 
connection for the cause of the veteran's death; although the 
appellant was notified of the decision by October 1974 letter 
sent to her last known address of record, she did not perfect 
an appeal within the applicable time period.

4.  In November 1980, the appellant's representative filed a 
request to reopen the claim for DIC benefits, including based 
on clear and unmistakable error.  

5.  In a December 1980 decision, the RO denied the claim; 
although the appellant was notified of the decision by letter 
sent to her last known address of record, she did not perfect 
an appeal within the applicable time period.

6.  The appellant's next application to reopen the claim of 
service connection for the cause of the veteran's death was 
received at the RO on August 31, 1983.  

7.  By November 1994 rating decision, the RO awarded payments 
of DIC benefits based on a service-connected cause of death, 
effective September 1, 1983; the award was made pursuant to 
liberalizing Agent Orange regulations which became effective 
in June 1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 
1983, for payment of DIC benefits, resulting from the grant 
of service connection for the cause of the veteran's death 
due to Agent Orange exposure, are not met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.31, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent legislation, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  In pertinent part, the new law provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence needed to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
case, VA has fully met its statutory obligations to the 
appellant under the Veterans Claims Assistance Act of 2000.  
The Board finds that there is sufficient evidence to render 
an equitable decision on the claim.  Moreover, given the 
facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the appellant would aid in substantiating her claim.  

I.  Factual Background

The record shows that the veteran died in July 1974 due to 
carcinoma of the lung.  The final diagnoses, following 
autopsy, were papillary adenocarcinoma, mediastinal nodes, 
mesenteric nodes and brain; congestion, pulmonary with 
pleural and pericardial effusions (congestive heart failure); 
systemic congestion, fatty liver; and exogenous obesity.

The appellant's original claim of service connection for the 
cause of the veteran's death was received at the RO on 
September 3, 1974.  By rating decision later that month, the 
RO denied the claim, finding that the record did not show 
that the veteran's death was due to disease or injury 
incurred in or aggravated by service.  The appellant was 
notified of this decision and her procedural and appellate 
rights, in October 1974.  In December 1974, she filed a 
Notice of Disagreement therewith and a Statement of the Case 
was issued in January 1975.  Attached to the Statement of the 
Case was a cover letter again notifying her of her procedural 
and appellate rights.  There is no indication of record that 
the Statement of the Case was returned by postal authorities 
as undeliverable.

In February 1975, the appellant's congressional 
representative contacted the RO regarding a letter from the 
appellant about her claim.  In March 1975, the RO explained 
that the appellant's claim for DIC benefits had been denied 
and that a Statement of the Case had been furnished, 
outlining the reasons for the decision, the applicable law 
and regulations, and her appellate rights.  The RO advised 
that the appellant "may file a substantive appeal which will 
be certified to the [Board] for consideration."  However, 
she did not perfect an appeal within the applicable time 
period.  

In November 1980, the appellant's service representative 
submitted a request to reopen the claim of service connection 
for the cause of the veteran's death.  In addition, her 
representative claimed that the September 1974 rating 
decision denying service connection for the cause of the 
veteran's death was clearly and unmistakably erroneous as it 
failed to note an in-service X-ray examination report showing 
abnormalities in the veteran's lung.  In response to this 
claim, in December 1980, the RO issued a Statement of the 
Case to the appellant's last known address of record, finding 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  The RO further determined that the 
contentions raised by the appellant's representative did not 
support the finding that the September 1974 rating decision 
was clearly and unmistakably erroneous.  Although she was 
notified of this decision by communication addressed to her 
then most recent address of record, the appellant did not 
perfect an appeal within the applicable time period.  

In a June 1981 letter to the RO, a private attorney indicated 
that he represented the appellant in her claim "for wrongful 
death resulting from the chemical herbicide known as Agent 
Orange" and requested copies of the veteran's medical 
records.  In October 1981, the RO provided the attorney with 
the information he had requested.  No further communication 
from the attorney was received.

In a statement received at the RO on August 31, 1983, the 
appellant's accredited service representative requested 
reopening of the claim of service connection for the cause of 
the veteran's death.  Attached to the statement was an August 
1983 letter from a private physician who indicated that it 
was "certainly possible" that the veteran's fatal lung 
cancer could have been present during his military service.

By September 1983 rating decision, the RO denied the 
appellant's claim, finding that the evidence was "not 
sufficient" to establish service connection for the cause of 
the veteran's death.  The appellant was notified of this 
decision by letter dated later that month.  She duly appealed 
the RO's determination, arguing that the veteran's fatal lung 
cancer had had its inception in service as a result of his 
exposure to Agent Orange.  

In May 1989, the Board remanded the matter for consideration 
of the appellant's claim under new regulations promulgated 
pursuant to Nehmer v. U.S. Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal., May 2, 1989).  Following 
implementation of new regulations which became effective in 
June 1994, by November 1994 rating decision, the RO granted 
service connection for the cause of the veteran's death.  In 
its decision, the RO noted that the appellant's original 
September 1974 claim for DIC benefits had been denied in a 
final September 1974 rating decision.  It was further noted 
that the claim to reopen had been received at the RO on 
August 31, 1983, and that such claim had been allowed under 
the authority of the Agent Orange Act of 1991.  Thus, the RO 
established an effective date of August 31, 1983, for the 
award of service connection for the cause of the veteran's 
death, with payment of DIC benefits to begin on September 1, 
1983.  

In July 1995 and June 1996, the appellant submitted 
statements in which she disagreed with the effective date of 
the award.  Essentially, she argued that she should receive 
benefits retroactive to the date of the veteran's death.

At a personal hearing in January 1998, the appellant 
reiterated her contentions.  She also claimed that when her 
claims for DIC benefits had been denied in 1974 and 1980, she 
had not been advised about perfecting an appeal.  She 
testified that through her private attorney representative, 
she first learned that the veteran's death was due to Agent 
Orange exposure in 1981.  She stated that she had never 
alleged that the veteran's death was due to exposure to Agent 
Orange prior to that date because she was unaware of this 
possibility.

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2000).  

The effective date of an award of DIC for which application 
is received within one year of the date of death shall be the 
first day of the month in which death occurred.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(c) (2000).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r) (2000).

Where compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, approved by the 
Secretary or by his or her direction, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000).  
Correspondence or evidence to constitute an informal claim 
must disclose an intent to apply for a particular benefit.  
Dunson v. Brown, 4 Vet. App. 327 (1993).

The payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31 (2000).

III.  Analysis

As set forth above, the RO has assigned an effective date of 
August 31, 1983 for the award of service connection for the 
cause of the veteran's death.  This date corresponds to the 
date of receipt of the appellant's request to reopen her 
claim for DIC benefits.  Payment of DIC was awarded effective 
September 1, 1983 in accord with 38 C.F.R. § 3.31.  However, 
the appellant maintains that she is entitled to an effective 
date from the date of the veteran's death because she filed 
her original claim for DIC benefits shortly after that time.  

The record shows that the appellant did, indeed, file her 
original claim of service connection for the cause of the 
veteran's death in September 1974, shortly after his July 
1974 death.  However, that claim was denied by the RO in a 
September 1974 rating decision.  Although the appellant was 
notified of the RO decision, she did not perfect an appeal 
within the applicable time period; thus, that RO decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In November 1980, the appellant's representative requested 
reopening of the claim of service connection for the cause of 
the veteran's death.  In addition, her representative claimed 
that the September 1974 rating decision denying service 
connection for the cause of the veteran's death was clearly 
and unmistakably erroneous.  In response to this claim, in 
December 1980, the RO issued a Statement of the Case to the 
appellant's most recent address of record, finding that new 
and material evidence had not been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  The RO further determined that the contentions raised 
by the appellant's representative did not support the finding 
that the September 1974 rating decision was clearly and 
unmistakably erroneous.  Again, the appellant did not perfect 
an appeal within the applicable time period.  Thus, the 
December 1980 decision is final.  Id.  

Here, the Board notes that the appellant has contended that 
she was not advised of the need to appeal the September 1974 
and December 1980 decisions.  However, the evidence of record 
shows that, in fact, the RO fully met it's obligations to her 
in this respect.  The notification letters and Statements of 
the Case sent to the appellant and her representatives in 
October 1974, January 1975, and December 1980 advised her of 
her appellate rights.  In addition, in a letter to her 
congressional representative in March 1975, the RO again 
explained the required procedures to be followed in order to 
perfect an appeal.

Chronologically, the next pertinent communication of record 
was received at the RO in June 1981.  That communication was 
a letter from an attorney retained by the appellant to 
represent her in her claim "for wrongful death resulting 
from the chemical herbicide known as Agent Orange."  
However, the Board finds that this communication does not 
constitute an informal claim for DIC benefits under 38 C.F.R. 
§ 3.155.  The communication clearly does not indicate an 
intent to apply for DIC benefits or any other benefit under 
the laws administered by the VA.  Rather, the Board finds 
this letter was simply a request for copies of records from 
the veteran's claim folder, apparently for use in other 
litigation.  The record shows that the RO complied with this 
request, providing the attorney with such copies in October 
1981.  That attorney did not again communicate with the RO.  
In fact, the next pertinent communication received by the RO 
was the August 31, 1983 letter from the veteran's 
representative, requesting reopening of the claim of service 
connection for the cause of the veteran's death.  This is the 
date of receipt of the appellant's claim.

In light of the Board's finding that the appellant's 
application to reopen her claim of service connection for the 
cause of the veteran's death was received at the RO on August 
31, 1983, an effective date of September 1, 1983 is 
appropriate for payment of DIC benefits.  38 C.F.R. §§ 3.31, 
3.400(q).

The Board finds that there is no legal basis for an effective 
date of payment of DIC benefits earlier than September 1, 
1983, absent a showing of clear and unmistakable error in the 
September 1974 or December 1980 RO decisions denying service 
connection for the cause of the veteran's death.  In this 
case, the Board finds that a claim of clear and unmistakable 
error has not been reasonably raised.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

An earlier effective date would not be warranted under the 
effective date provisions pertaining to claims awarded 
pursuant to a liberalizing law.  In this case, the effective 
date of the pertinent liberalizing provision is in June 1994.  
Obviously, this date is not advantageous to the appellant, as 
it is well after the effective date currently in effect.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Likewise, the Board has considered whether the appellant 
would be entitled to an earlier effective date under the 
final stipulation and order in Nehmer et al. v. United States 
Veterans Admin., et al, 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer 
et al. v. United States Veterans Admin., et al., 32 F. Supp. 
2d. 1175 (N.D. Cal 1999) ("Nehmer II"), which created an 
exception to the provisions set forth above governing the 
assignment of effective dates in certain cases.  

By way of history, the Board notes that 38 CFR 3.311a (which 
became effective on September 25, 1985), was the first VA 
regulation to provide guidance for the adjudication of claims 
based on dioxin exposure.  See 50 Fed. Reg. 34,452 (1985).  
On May 3, 1989, a U.S. District Court invalidated a portion 
of 38 CFR 3.311a, finding that VA had erroneously applied too 
restrictive a standard in determining what conditions were 
associated with dioxin exposure.  All denials based on that 
regulation were invalidated and a moratorium was placed on 
further denials, pending the issuance of new regulations.  

In May 1991, plaintiffs in Nehmer and VA entered into a 
stipulation providing that once new regulations pertaining to 
dioxin exposure were promulgated, VA would readjudicate all 
claims in which benefit denials were voided by the court's 
May 3, 1989 order, and adjudicate all similar claims which 
were filed subsequent to that order.  (See Final Stipulation 
and Order, C.A. No. CV-86-6160 (N.D. Cal.) (May 17, 1991).  
Additionally, the stipulation provided that the effective 
date of awards for claims in which denials of benefits were 
voided by the court would generally be based on the later of 
the date of receipt of the claim or the date on which 
disability or death occurred, assuming that the disease for 
which the benefit was ultimately granted was the same as that 
upon which the original claim was based.  For claims filed 
subsequent to the May 3, 1989 court order and held open under 
the stipulation, the effective date, likewise, would be based 
on the date of receipt of the claim or the date on which 
disability or death occurred, whichever was later.  Id.  

VA interpreted the Nehmer stipulation and order to mean that 
the only denials which were invalidated by the court were 
those where the claimants had specifically raised the issue 
of Agent Orange exposure or where VA had relied on 38 C.F.R. 
3.311a when denying the claims.  See VA O.G.C. Prec. Op. No. 
15095, 60 Fed. Reg. 43,187 (1995).  In Nehmer II, the court 
rejected VA's interpretation and further defined all denials 
made under 38 C.F.R. 3.311a to mean benefit decisions which 
involved claims in which the cause of death is later found, 
under valid Agent Orange regulations, to be service-
connected.  

In this case, the Board finds that the effective date rules 
as set forth in Nehmer I and Nehmer II do not provide the 
basis for the assignment of an effective date earlier than 
September 1, 1983.  As set forth above, the Nehmer 
stipulation only invalidates denials of claims which were 
filed or denied on or after September 25, 1985, the effective 
date of 38 C.F.R. § 3.311a.  See also VA Adjudication and 
Procedure Manual M21-1, Part VI, para. 7.20(d).  

In this case, the appellant's original claim was filed in 
September 1974 and denied later that month.  A subsequent 
claim was filed in November 1980 and denied in December 1980.  
Both decisions became final after the appellant failed to 
perfect appeals within the applicable time period.  
Consequently, both of the appellant's prior claims of service 
connection for the cause of the veteran's death were denied 
prior to September 25, 1985.  As a result, these prior final 
decisions are not subject to or invalidated by the Nehmer 
stipulation and they remain final in accordance with the 
provisions of 38 U.S.C.A. §§ 5107, 5108, 7104; 38 C.F.R. 
20.1103.

Therefore, the Board finds that, with regard to the instant 
claim, the effective date rules as set forth in Nehmer I and 
Nehmer II do not provide a basis for the assignment of a 
payment date earlier than September 1, 1983.  In this case, 
the Board has determined that the appellant's claim to reopen 
was received at the RO on August 31, 1983.  Both of her prior 
claims of service connection for the cause of the veteran's 
death were denied prior to September 25, 1985.  As a result, 
these prior final decisions are not subject to or invalidated 
by the Nehmer stipulation.  Therefore, the decisions remain 
final and do not provide a basis on which to assign an 
earlier effective date.  

For the reasons stated above, therefore, the Board finds that 
the appropriate effective date for payment of DIC benefits 
based on service connection for the cause of the veteran's 
death as secondary to Agent Orange exposure is September 1, 
1983, and that an earlier effective date is not authorized by 
law.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than September 1, 
1983, for payment of DIC benefits based on the grant of 
service connection for the cause of the veteran's death, is 
denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

